       Case: 1:18-cv-07986 Document #: 1 Filed: 12/04/18 Page 1 of 8 PageID #:1



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

__________________________________________
                                            )
SHANICE KLOSS, individually and on behalf   )
of similarly situated individuals,          )
                                            )
                  Plaintiff,                )
                                            )
CASHCRATE, LLC, a Nevada limited liability, )
                                            )
                  Defendant.                )
__________________________________________)

                                   NOTICE OF REMOVAL

         Defendant CashCrate, LLC (“CashCrate”) hereby removes to the United States District

Court, Northern District of Illinois, the above-styled action, pending as Case No. 2018-CH-

13520 in the Circuit Cook of Cook County, Illinois, Chancery Division (the “State Court

Action”). As discussed below, this Court has jurisdiction under the Class Action Fairness Act

(“CAFA”), codified at 28 U.S.C. § 1332(d)(2).

I.      Claims Asserted and Relief Sought

        1.     On October 30, 2018, Plaintiff Shanice Kloss filed her Class Action Complaint &

Jury Demand against CashCrate, individually and on behalf of a putative class. (See

“Complaint,” attached hereto as Exhibit A.)

        2.     Plaintiff alleges that CashCrate was the target of a “Data Hack on its information

technology (‘IT’) systems” and that “[t]his Data Breach resulted in unauthorized outside parties

gaining access to CashCrate’s customers’ sensitive and confidential personal information,

including their names, home and business addresses, email addresses, demographic information,

and passwords (‘PII’).” (Id. ¶¶ 1-2.) Plaintiff further alleges that “CashCrate’s lax cybersecurity

procedures allowed hackers to obtain access to Plaintiff’s and other customers’ PII” and that



29366537.1
       Case: 1:18-cv-07986 Document #: 1 Filed: 12/04/18 Page 2 of 8 PageID #:2



“[a]fter accessing CashCrate’s IT systems, hackers were able to extract the PII for over six

million (6,000,000) CashCrate account holders.” (Id. ¶¶ 3-4.)

       3.      Plaintiff defines a putative Class and Subclass as follows:

       “Class: All persons whose Personal Information was in the possession of Defendant, or
       any of its subsidiaries, at any point during the Data Breach.”

       Illinois Subclass: All Illinois residents whose Personal Information was in the
       possession of Defendant, or any of its subsidiaries, at any point during the Data Breach.”

(Id. ¶ 26.) Plaintiff further alleges that “[a]lthough the exact number of Class [sic] is currently

unknown, it is believed to be over six million (6,000,000)[.]” (Id. ¶ 28.)

       4.      Plaintiff’s Complaint has four Counts. Count I alleges that CashCrate violated the

Illinois Personal Information Protection Act (“PIPA”), 815 ILCS 530/1, et seq. by “failing to

safeguard its customers’ PII, and subsequent failure to timely notify its customers that such PII

had been compromised[.]” (Id. ¶ 36.) Plaintiff further alleges that CashCrate’s purported

violation of PIPA constitutes a violation of the Illinois Consumer Fraud and Deceptive Business

Practices Act (“ICFA”), 815 ILCS 505/1, et seq. (Id. ¶ 37.) Count II alleges that CashCrate

“breached the contracts it made with Plaintiff and the Class members by failing to safeguard and

protect their PII, and by failing to notify them in a timely and accurate manner that their PII was

compromised as a result of the Data Breach.” (Id. ¶ 45.) Count III alleges that CashCrate

“breached the implied contracts it made with Plaintiff and the Class members by failing to

safeguard and protect their PII, and by failing to notify them in a timely and accurate manner that

that [sic] their PII was compromised as a result of the Data Breach.” (Id. ¶ 53.) Finally, Count

IV alleges that CashCrate engaged in negligent acts and omissions. (Id. ¶¶ 57-62.)




                                                  2
      Case: 1:18-cv-07986 Document #: 1 Filed: 12/04/18 Page 3 of 8 PageID #:3



II.    Removal is Proper Under CAFA

       5.      As demonstrated more fully below, the State Court Action is removable pursuant

to CAFA. The State Court Action is a “class action” within the meaning of 28 U.S.C. §

1332(d)(1)(A)-(B); the removal is timely; there is diversity of citizenship between Plaintiff and

Defendant; there are at least 100 putative plaintiff class members; and the amount in controversy

exceeds $5,000,000, exclusive of interests and costs. See id. §§ 1332(d)(2), (d)(5)(B), (d)(6),

1441, 1446, 1453.

       A.      This Matter is a Class Action as Defined by CAFA

       6.      The State Court Action is a class action as defined by CAFA. CAFA provides:

       [T]he term “class action” means any civil action filed under Rule 23 of the Federal Rules
       of Civil Procedure or similar State statute or rule of judicial procedures authorizing an
       action to be brought by 1 or more representative persons as a class action.

28 U.S.C. § 1332(d)(1)(B).

       7.      Plaintiff filed the State Court Action as a putative class action on behalf of herself

and others similar situated. (Complaint ¶¶ 26-33.) Plaintiff’s Complaint therefore falls within

the definition of a class action under CAFA.

       B.      The Putative Class Exceeds 100 Members

       8.      CAFA requires that a putative class consist of at least 100 persons. 28 U.S.C. §

1332(d)(5). The Complaint here alleges that the class is believed to consist of over six million

people. (Complaint ¶ 28.) CashCrate denies that the proposed class is proper, but, for purposes

of this Notice of Removal, agrees that there are more than 100 putative class members. Thus, the

total number of putative class members clearly is satisfied.




                                                 3
       Case: 1:18-cv-07986 Document #: 1 Filed: 12/04/18 Page 4 of 8 PageID #:4



        C.      Minimal Diversity Exists

        9.      Minimal diversity exists under CAFA where “any member of a class of plaintiffs

is a citizen of a State different from any defendant.” 28 U.S.C. § 1332(d)(2)(A). Here, Plaintiff

and CashCrate have diversity of citizenship.

        10.     Plaintiff is a citizen of Illinois. (See Complaint ¶ 7.)

        11.     Under CAFA, “an unincorporated association shall be deemed to be a citizen of

the State where it has its principle place of business and the State under whose laws it is

organized.” 28 U.S.C. § 1332(d)(10). See also Aliano v. Louisville Distilling Co., LLC, 115 F.

Supp. 3d 921, 927 n. 3 (N.D. Ill. 2015). CashCrate is a Nevada limited liability company.

(Complaint ¶ 6.) CashCrate has its principle place of business in New York. (Exhibit B,

Declaration of Joseph Coleman ¶ 5.) Thus, for diversity jurisdiction purposes under CAFA,

CashCrate is a citizen of Nevada and New York.1

        D.      The Amount in Controversy Requirement is Satisfied

        12.     CAFA provides that the district court shall have original jurisdiction over “any

civil action in which the matter in controversy exceeds the sum or value of $5,000,000, exclusive

of interest and costs.” 28 U.S.C. § 1332(d)(2). For purposes of determining the amount in

controversy, CAFA requires that “the claims of the individual class members shall be

aggregated[.]” 28 U.S.C. § 1332(d)(6). Although Plaintiff has not alleged the amount of

damages, CAFA’s amount in controversy threshold is met here based on Plaintiff’ allegations

and undisputed facts.


        1
           CAFA is unique in how it treats limited liability companies for diversity jurisdiction purposes.
Typically, limited liability companies “have the citizenships of their members.” RTP LLC v. ORIX Real
Estate Capital, Inc., 827 F.3d 689, 691 (7th Cir. 2016); Hukic v. Aurora Loan Servs., 588 F.3d 420, 427
(7th Cir. 2009). CashCrate’s sole member is Joe Coleman, who is a citizen of New York. (See Exhibit B,
Declaration of Joseph Coleman, ¶¶ 2, 4.) Therefore, under traditional diversity principles, CashCrate
would be a citizen of New York.


                                                    4
       Case: 1:18-cv-07986 Document #: 1 Filed: 12/04/18 Page 5 of 8 PageID #:5



        13.     “As specified in § 1446(a), a defendant’s notice of removal need include only a

plausible allegation that the amount in controversy exceeds the jurisdictional threshold.” Dart

Cherokee Basin Operating Co., LLC v. Owens, 135 S. Ct. 547, 554 (2014). “Once the proponent

of federal jurisdiction has explained plausibly how the stakes exceed $5 million . . . then the case

belongs in federal court unless it is legally impossible for the plaintiff to recover that much.”

Spivey v. Vertrue, Inc., 528 F.3d 982, 986 (7th Cir. 2008).

        14.     As an initial matter, CashCrate denies any violation of Illinois law, that this

matter is suitable for treatment as a class action, or that any relief is appropriate in this matter.

That said, Plaintiff’s allegations demonstrate that the amount in controversy exceeds the

jurisdictional threshold. As noted above, Plaintiff alleges that the putative class exceeds six

million people. (Complaint ¶ 28.) As to each of those persons, Plaintiff seeks relief that

includes “actual, statutory, compensatory, and/or punitive damages.” (Id. at 13.) Assuming that

the Court found that each member of the putative class only was entitled to a nominal amount of

monetary damages -- for example, anything above $.84 -- the jurisdictional threshold would be

met (6,000,000 x $.84 = $5,040,000).2 Plaintiff additionally seeks that “Defendant [] furnish

identity fraud monitoring and mitigation services for a reasonable period of time.” (Id.) Fraud

monitoring and mitigation services often cost roughly $10 per month.3 Thus, if the Court found

that CashCrate was required to furnish each member of the putative class even one month of

fraud monitoring and mitigation services, the cost would well exceed the jurisdictional threshold

(6,000,000 x $9.95 = $59,700,000). Plaintiff additionally seeks that CashCrate “pay Plaintiff’s


        2
            Plaintiff also seeks punitive damages. (Complaint at 13.) The Seventh Circuit has indicated
that a 5:1 ratio of punitive damages to compensatory damages is legally possible under the ICFA. See
Keeling v. Esurance Ins. Co., 660 F.3d 273, 275 (7th Cir. 2011).
        3
          For example, LifeLock offers its standard service at $9.99 per month, see
https://www.lifelock.com/#LL_NORTON, and IDShield offers its service at $9.95 per month, see
https://www.idshield.com/plans-pricing.


                                                    5
       Case: 1:18-cv-07986 Document #: 1 Filed: 12/04/18 Page 6 of 8 PageID #:6



and the Class members’ reasonable attorneys’ fee, expenses, and costs.” (Id.) Accordingly, the

aggregate value of the Plaintiff’s claims plainly exceeds $5,000,000, and the matter in

controversy threshold under 28 U.S.C. § 1332(d)(2) is met.

III.   The Procedural Requirements for Removal Have Been Satisfied

       15.     This notice is timely. A notice of removal may be filed within 30 days after the

defendant receives a copy of the initial pleading, motion, or other paper from which it may be

ascertained that the case is removable. 28 U.S.C. § 1446(b). CashCrate was served on

November 6, 2018. CashCrate is filing this notice within 30 days of the date of service on

CashCrate. Therefore, this Notice of Removal is timely filed.

       16.     Removal to this Court is proper because the United States District Court for the

Northern District of Illinois, Eastern Division, is the “district and division within which” this

action was filed – namely, Cook County, Illinois. 28 U.S.C. § 1446(a).

       17.     A copy of all process, pleadings and orders served upon CashCrate are attached to

this Notice of Removal as Exhibit A in accordance with 28 U.S.C. § 1446(a).

       18.     CashCrate will promptly give written notice of the Notice of Removal to the

adverse party and file this Notice of Removal with the Circuit Court of Cook County promptly in

accordance with 28 U.S.C. § 1446(d).

       19.     By filing this Notice of Removal, CashCrate does not waive any defenses

available to it. By filing this Notice of Removal, CashCrate does not admit any of the allegations

of Plaintiff’s Complaint. CashCrate expressly reserves the right to contest those allegations at

the appropriate time.




                                                  6
      Case: 1:18-cv-07986 Document #: 1 Filed: 12/04/18 Page 7 of 8 PageID #:7



       WHEREFORE, CashCrate removes the State Court Action to this Court for further

proceedings as provided by law.


Dated: December 4, 2018                         Respectfully submitted,

                                                /s/ Steven Wernikoff
                                                Steven M. Wernikoff
                                                Vikram A. Mathrani
                                                Honigman Miller Schwartz and Cohn LLP
                                                155 North Wacker Drive, Suite 3100
                                                Chicago, IL 60606
                                                Telephone:    312-701-9300
                                                Facsimile:    312-701-9335




                                            7
      Case: 1:18-cv-07986 Document #: 1 Filed: 12/04/18 Page 8 of 8 PageID #:8



                               CERTIFICATE OF SERVICE

              I, Steven Wernikoff, hereby certify that I caused a copy of the foregoing Notice of

Removal to be served on counsel below via messenger delivery and email on December 4, 2018.

              Jad Sheikali
              William Kingston
              McGuire Law, P.C.
              55 W. Wacker Dr., 9th Floor
              Chicago, IL 60601
              jsheikali@mcgpc.com
              wkingston@mcgpc.com


                                            /s/ Steven Wernikoff
                                            Steven Wernikoff
